Hill, 0, J.
1. Where one employed as a cropper left without having made
the crop, and, his wife thereupon, with the knowledge and consent of the landlord, worked with her minor children and carried out the contract and made the crop, the landlord could not, after having accepted,, the wife’s services, refuse to settle with her, on the ground that his contract was made with her husband, and that, under the law, the husband was entitled to the services of his wife. Besides, there was evidence that the contract was originally made by the landlord with both husband and wife as croppers.
2. No error of law appears, and the evidence supports the verdict.

Judgment affirmed.